Citation Nr: 0636752	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for nasopharyngeal 
cancer, to include as a result of exposure to Agent Orange 
herbicides.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residual disabilities, including an eating 
disability, dental disability, throat disability, breathing 
disability, speech disability, and a prostate disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was separated from active duty in 
November 1973, following over 20 years and 4 months of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA), Honolulu, Hawaii, 
Regional Office (RO).  An October 2000 rating decision denied 
the veteran's claim of entitlement to service connection for 
nasopharyngeal cancer, to include as a result of exposure to 
agent orange herbicides, and entitlement to compensation 
under 38 U.S.C.A. § 1151 for residual disabilities, as noted 
above.  A February 2003 rating decision denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The veteran ultimately perfected appeals of 
those decisions.  


FINDINGS OF FACT

1.  The veteran in this case was separated from active duty 
in November 1973, following over 20 years and 4 months of 
active service.

2.  On March 16, 2005, prior to the promulgation of a 
decision in the appeal regarding the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
residual disabilities, including an eating disability, dental 
disability, throat disability, breathing disability, speech 
disability, and a prostate disorder, the Board received 
notification from the appellant, through his authorized 
representative, that a withdrawal of this appeal is 
requested.

3.  On July 11, 2006, prior to the promulgation of a decision 
in the appeal regarding the issue of entitlement to service 
connection for nasopharyngeal cancer, to include as a result 
of exposure to agent orange herbicides, the Board received 
notification from the appellant, through his authorized 
representative, that a withdrawal of this appeal is 
requested.

4.  There is competent medical evidence of the diagnosis of 
post-traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for residual disabilities, including an 
eating disability, dental disability, throat disability, 
breathing disability, speech disability, and a prostate 
disorder, by the appellant or his representative have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal as to 
the issue of entitlement to service connection for 
nasopharyngeal cancer, to include as a result of exposure to 
Agent Orange herbicides, by the appellant or his 
representative have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204.

3.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative, has withdrawn the 
appeals as to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residual disabilities, 
including an eating disability, dental disability, throat 
disability, breathing disability, speech disability, and a 
prostate disorder, and entitlement to service connection for 
nasopharyngeal cancer, to include as a result of exposure to 
agent orange herbicides and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeals of the 
denials of entitlement to service connection for 
nasopharyngeal cancer, to include as a result of exposure to 
agent orange herbicides, and entitlement to compensation 
under 38 U.S.C.A. § 1151 for residual disabilities, including 
an eating disability, dental disability, throat disability, 
breathing disability, speech disability, and a prostate 
disorder, and they are dismissed.

Post-Traumatic Stress Disorder 

The veteran is seeking service connection for post-traumatic 
stress disorder.  He claims that he has this disorder, and 
that it is the result of his Vietnam combat experiences 
during his active military service.  He argues that service 
connection should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
provide the legal criteria and analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection and obtained VA treatment 
records, private treatment records, copies of his military 
personnel records, and additional evidence to assist in 
corroboration of his in-service stressor.  In view of the 
fact that this decision is a complete grant of entitlement to 
service connection for post-traumatic stress disorder, 
further notification and development pursuant to the VCAA is 
not required as to that issue.

Analysis

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder.  He claims that he has post-
traumatic stress disorder as a result of exposure to 
stressful events during his service in the Republic of 
Vietnam during the Vietnam War.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events during service, and that 
these stressful events are responsible for his post-traumatic 
stress disorder.  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that prior 
to the initiation of the veteran's claim, 38 C.F.R. 
§ 3.304(f) was revised, effective March 7, 1997.  The 
revisions still require the three essential elements set 
forth above, but with less formal evidentiary requirements.  

With respect to the first element under the old criteria, the 
Court has held that "a clear (that is, unequivocal) post-
traumatic stress disorder diagnosis by a mental-health 
professional must be presumed to have been made in accordance 
with the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of post-traumatic 
stress disorder would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition."  Id. 
at 141 (incorporating the "eggshell plaintiff" rule to 
service connection awards).  

The Board has reviewed the record in its entirety.  There is 
clearly of record medical evidence diagnosing post-traumatic 
stress disorder, presumably in accordance with 38 C.F.R. 
§ 4.125(a).  Cohen, 10 Vet. App. at 139.  Specifically, the 
claims file contains opinions from a physician, C.S.G., M.D., 
F.A.A.P., a pediatrician, who has offered a diagnosis of 
post-traumatic stress disorder.  In two separate medical 
summaries, one undated but received in March 2004, and a 
second dated in June 2006, Dr. C.S.G., describes several 
specific traumatic events that the veteran reportedly 
experienced in the Vietnam War, including hearing explosions 
and bombings.  Dr. C.S.G. then summarized the results of 
several interviews, tests, and examinations of the veteran.  
Dr. C.S.G. concluded in each of these summaries that her 
diagnostic impressions on Axis I included post-traumatic 
stress disorder, and chronic depressive disorder without 
psychotic features.  This diagnosis was made with specific 
reference to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV).  

Significantly, the veteran underwent VA psychiatric 
examination in April 2005, for the express purpose of 
determining whether he had post-traumatic stress disorder 
that could be related to service.  The mental health 
professional, a VA staff geriatric psychiatrist, conducting 
the examination, had the benefit of the review of the 
veteran's claims folder, and presented his findings in a 
well-documented and thorough manner, that included reasons 
and bases for the conclusions reached.  The evaluations 
included a detailed review of the veteran's history, 
including his military history.  The examination report also 
contained the results of detailed interviews.  It further 
reviewed the opinions offered by Dr. C.S.G.  The veteran 
reported to the VA Examiner that he constantly heard bombs 
exploding, was always fearful of an ambush, and was close 
(about 300-400 yards) to a hut when it was hit and exploded.  
Following these extensive interviews, the VA examiner 
concluded that he could not state with certainty that the 
veteran meets the DSM-IV criteria for post-traumatic stress 
disorder; neither could he, with certainty, rule out post-
traumatic stress disorder due to combat trauma. However, he 
further stated that the events to which the veteran was 
exposed could possibly cause PTSD in a vulnerable person and 
that the veteran had symptoms to meet the requirements of 
Criteria C and D as well as the functional impairment of PTSD 
and that the veteran definitely had an anxiety disorder.  The 
resulting diagnoses on Axis I were Anxiety disorder, not 
otherwise specified, and Rule out post-traumatic stress 
disorder.  

The Board must presume that the diagnoses of post-traumatic 
stress disorder in the record was made by a competent medical 
professional trained in the diagnosis of psychiatric 
disorders.  The Board finds no reason to weigh the findings 
of the VA examiner, where post-traumatic stress disorder was 
not diagnosed, but was not ruled out, more heavily than the 
earlier medical reports that diagnosed post-traumatic stress 
disorder.  The history taken by each examiner was entirely 
consistent.  There is no indication that the veteran changed 
or even embellished his story from one examination to the 
next.  At the very least, it is fair to acknowledge that the 
evidence is in conflict.  In summary, given that there is a 
diagnosis of post-traumatic stress disorder that was made in 
accordance with DSM-IV, and that the diagnosis could not be 
ruled out following an extensive examination by a VA 
psychiatrist, the Board can afford the veteran the benefit of 
the doubt and find for the current existence of the claimed 
post-traumatic stress disorder.  

Secondly, there is clearly credible supporting evidence that 
a claimed inservice stressor actually occurred.  Information 
was received in December 2004 from U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) that confirmed that 
the veteran was in the vicinity of enemy rocket attacks 
during his service in Vietnam.  Consequently, it is concluded 
that the record contains the required credible supporting 
evidence that at least one of the claimed inservice stressors 
actually occurred.  The first two elements outlined in 
38 C.F.R. § 3.304(f) have thus been satisfied.  

Finally, it must be determined whether there is a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  As described above, the 
Board notes that the diagnoses of post-traumatic stress 
disorder contained in the record, namely those made by Dr. 
C.S.G., explicitly referenced the veteran's experiences in 
the Vietnam War, including his proximity to explosions and 
bombings, as one of the significant stressors that led to the 
veteran's post-traumatic stress disorder.  Clearly, a link 
has been established by medical evidence between the current 
symptoms and the verified inservice stressor.  38 C.F.R. 
§§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App 128 (1997).  

In summary, as outlined above, the veteran meets all the 
criteria for service connection for post-traumatic stress 
disorder.  Namely, there is: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed inservice 
stressor occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2005).  As such, 
the Board finds that the evidence supports the conclusion 
that the veteran currently has post-traumatic stress disorder 
that is related to a stressful event in service.  Thus, the 
Board concludes that the veteran's claim for service 
connection for post-traumatic stress disorder must be 
granted.


ORDER

The appeal of the denial of entitlement to service connection 
for nasopharyngeal cancer, to include as a result of exposure 
to Agent Orange herbicides is dismissed.

The appeal of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residual disabilities, including an eating 
disability, dental disability, throat disability, breathing 
disability, speech disability, and a prostate disorder, is 
dismissed.

Entitlement to service connection for post-traumatic stress 
disorder is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


